Citation Nr: 1507909	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-18 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Although the Veteran initiated an appeal with regard to the issue of entitlement to service connection for tinnitus, in his subsequent substantive appeal forms in July 2012, the Veteran indicated that he was only appealing the issue of entitlement to service connection for bilateral hearing loss.  Accordingly, the Board does not have jurisdiction of the issue of entitlement to service connection for tinnitus.

The issue of entitlement to a dependency allowance was raised in a July 2012 letter from the Veteran's representative, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran does not have a current left ear hearing loss disability for VA compensation purposes.

2.  The Veteran's current right ear hearing loss disability is not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO's October 2009 letter advised the Veteran of the elements of VA's notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In June 2010, the Veteran was provided with an audiological examination.  After reviewing the Veteran's claims file, reviewing with the Veteran his history of hearing loss, and examining the Veteran, the examiner provided medical opinions concerning the existence and etiology of the Veteran's hearing loss and provided supporting rationale for the opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is seeking service connection for bilateral hearing loss.  He attributes this disorder to his inservice exposure to hazardous noise levels.  Specifically, he reported exposure to loud noise from truck motors, gunfire, and exploding artillery and mortar shells.  

The Veteran served on active duty in the Army from March 1971 to April 1972.  His December 1970 pre-induction examination noted that his ears were normal.  An audiological evaluation performed at that time revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
-
15
LEFT
25
15
0
-
15

The Veteran's service treatment records are silent as to any complaints or diagnoses of hearing loss.  In April 1972, the Veteran underwent his separation examination.  The report of this examination noted that his ears were normal.  An audiological evaluation performed at that time revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

In July 2009, the Veteran filed his present claim seeking service connection for bilateral hearing loss.  The application statement had been dated by the Veteran in October 2008.

In June 2010, a VA audiological examination was conducted.  The VA examination report noted the Veteran's history of noise exposure during service, including exposure to motor noise and gunfire.  It also noted his post service noise exposure due to occasional use of power tools, which were used with hearing protection.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
45
30
LEFT
25
25
25
30
30

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 36 decibels in the right ear and 28 decibels in the left ear.  Speech recognition ability was 96 percent in both the right and left ear.  The report listed a diagnosis of sensorineural hearing loss in the right ear, mild to moderate; and sensorineural hearing loss in the left ear, within normal limits to mild.  The VA examiner then opined that the Veteran's bilateral hearing loss was "less likely than not" related to his military service.  In support of this opinion, the examiner noted that there was no threshold shifts during service, that the Veteran reported noticing his having tinnitus only recently, and that the Veteran did not feel he was having trouble with his hearing.    

Initially, the Board finds that Veteran's contentions are competent evidence to relate a history of noise exposure during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, based on the Veteran's statements, and with consideration of the circumstances of the Veteran's military service, the Board finds that the Veteran was exposed to noise during his active duty service.  However, based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for bilateral hearing loss.  

The evidence does not show that the Veteran has a left ear hearing impairment that qualifies as a current disability for VA compensation purposes.  38 C.F.R. § 3.385.  The June 2010 audiological examination indicates that the regulatory criteria for left ear hearing loss have not met.  Id.  In the absence of medical evidence that a left ear hearing loss disability exists, the criteria for establishing service connection for left ear hearing loss has not been established, and service connection for left ear hearing loss is not warranted.  38 C.F.R. § 3.303. 

The evidence of record shows that the Veteran's current right ear hearing loss, meets the criteria for a disability for VA compensation purposes.  38 C.F.R. § 3.385.  His service treatment records do not show any complaints of hearing loss during service.  Following his separation from service, the first post service reference to or diagnosis of hearing loss is not shown until 2008, over 35 years after the Veteran's discharge from military service.  Moreover, the Veteran has not claimed that he experienced difficult hearing which began in and continued ever since his military service.  

While the Veteran's inservice noise exposure is not disputed, the Veteran as a layperson has not been shown to have medical training; thus, his statements regarding the causation of a disability are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

After reviewing all of the evidence in the claims file, the VA examiner in June 2010 opined that the Veteran's current bilateral hearing loss was "less likely than not" related to his military service.  The Board finds this opinion to be the most probative evidence of record as to whether the Veteran's currently hearing loss disability is related to his military service.  The opinion was based upon a complete review of the record, to include the Veteran's statements, and an audiological examination of the Veteran.  The VA examiner provided a supporting rationale for the opinion provided.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  As there is no doubt to be resolved, service connection for bilateral hearing loss is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


